Citation Nr: 0302214	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed rating decision in November 1994 declined 
to reopen a claim for service connection for PTSD.  

2.  Evidence received since the November 1994 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the May 2002 Statement of the Case (SOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  Additionally, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in May 
2001.  This letter not only explained in plain language what 
evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Historically, the Board denied the veteran's original claim 
for service connection for PTSD in March 1984.  The basis of 
that decision was that the evidence of record did not show a 
confirmed diagnosis of PTSD.  In a November 1994 rating 
decision, the RO declined to reopen the veteran's claim.  
That month, the veteran was notified of the adverse decision 
and his appellate and procedural rights, but he did not file 
an appeal.  Therefore, the November 1994 rating decision is 
final.  38 U.S.C.A. § 7105(c).

The pertinent evidence of record at the time of the November 
1994 RO decision will be briefly summarized.

The service medical records are negative for complaint or 
diagnosis of PTSD.  

VA medical records dated from 1979 to 1981 show that the 
veteran was seen with complaints of nervousness, and anxiety 
was diagnosed.  

On VA examination in June 1981, the veteran complained of 
flashbacks of firefights in Vietnam.  Following evaluation, 
the examiner gave the opinion that the veteran did not meet 
the criteria for the diagnosis of PTSD.  He had two separate 
and unrelated clinical entities that were a generalized 
anxiety disorder and alcohol dependence.  The diagnoses were 
generalized anxiety disorder, alcohol dependence, and PTSD, 
not found.  

In a September 1981 statement, Dr. R. G. reported that the 
veteran had provided a history of being in a number of 
firefights, being slightly wounded himself, and having 
witnessed the deaths of several of his friends.  Following 
evaluation, Dr. G. indicated that the veteran was best 
diagnosed as suffering from PTSD, chronic.  Dr. G. noted that 
the veteran's extreme anxiety was likely to be secondary to 
the delayed stress.  

In a July 1982 memorandum, the RO requested that the VA 
examiner who conducted the June 1981 examination review the 
evidence received since that examination and advise if any 
change in the diagnosis was warranted or if the diagnoses as 
previously reported were confirmed.  It was specifically 
noted in the memorandum that the National Personnel Records 
Center had submitted verification in June 1982 that the 
veteran was in combat and received training in land mine 
warfare and booby traps.  That month, after reviewing the 
claims file, the VA examiner certified that the original 
diagnoses were correct.  The examiner stated that the veteran 
had a post-Vietnam syndrome which was not recognized as an 
official diagnosis according to DSM III.  He stated that the 
post-Vietnam syndrome could consist of any of the following: 
(1) PTSD; (2) generalized anxiety disorder; (3) psychosis; 
(4) personality disorder; (5) drug abuse; or (6) alcohol 
abuse or dependence.  He stated that the veteran did not meet 
the criteria for diagnosis of PTSD and affirmed the prior 
diagnoses of generalized anxiety disorder and alcohol 
dependence.  

In a special reconciliation of diagnoses dated in May 1983, 
three VA physicians reviewed all the documents and reported 
that there was sufficient evidence to establish the following 
diagnoses: alcohol abuse and generalized anxiety disorder.  
No other diagnosis was established.  

VA medical records dated from 1983 to 1987 show treatment for 
depression.  A discharge summary in August 1988 reflects 
diagnoses of alcohol abuse and organic affective disorder, 
secondary to alcohol abuse.  

A VA examination in August 1994 pertained to unrelated 
conditions.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The evidence added to the record since the November 1994 
rating decision consists VA medical records dated from 
January 1996 to January 1997, reports of examinations 
conducted in June 1981, January 1997 and July 2001, service 
personnel records, and stressors statements from the veteran.  
Initially, the Board notes that the June 1981 VA examination 
report was considered by the RO in November 1994, and is, 
therefore duplicative of evidence already of record.  As 
such, this evidence does not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  

While the remainder of the evidence can be considered "new" 
in that it was not of record at the time of the RO rendered 
its decision in November 1994, it is not "material" because 
it does not reflect a current diagnosis of PTSD.  In fact, 
the VA examiner who conducted the July 2001 VA examination 
specifically stated that the veteran did not meet the 
criteria for PTSD.  Thus, it is basically cumulative of 
evidence previously of record.  The service personnel records 
and veteran's stressor statements, while useful in verifying 
the veteran's claimed stressors, are not pertinent to 
confirming a diagnosis of PTSD.  

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for chronic pulmonary disease is not 
reopened.  As the claim is not reopened, the Board does not 
have to weigh the evidence for and against the claim on the 
merits.  38 U.S.C.A. § 5107.

The Board notes the veteran's assertion that the July 2001 VA 
examination was inadequate because the examiner did not 
acknowledge the "verified stressor" recognized by the VA 
internal memorandum in July 1982.  In response, the Board 
first points out that there was no obligation for the RO to 
provide an additional examination when the question before 
the RO was whether new and material evidence has been 
presented to reopen the claim.  Moreover, the July 2001 VA 
examination report reflects that the examiner reviewed the 
veteran's claims file in conjunction with the examination.  
Although not specifically cited by the examiner in the final 
report there is nothing to indicate that the review did not 
include the July 1982 VA memorandum, which was part of the 
record.  Finally, and most importantly, the Board notes that 
whether an even occurred and whether it constitutes a 
"stressor" to support a diagnosis of PTSD are two different 
questions.  The 1982 memorandum acknowledged only that 
service records showed the claimant was in "combat" and 
received training in land mine warfare and bobby traps.  
Whether the event or events, even assuming they occurred, 
constituted a "stressor" for purposes of supporting a 
diagnosis of PTSD is a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).   The memorandum by the RO 
neither found the events were "verified stressor" for 
purposes of establishing a diagnosis of PTSD nor were the RO 
adjudicators competent to make such a findings.  The recent 
examiner in this matter, as has the great majority of prior 
examiners either explicitly or implicitly concluded found 
that the event or events were not a "stressor" that 
produced PTSD.  The challenge by the claimant is therefore 
essentially a challenge by a lay party to a medical 
determination.  The claimant and his representative are not 
competent to challenge the medical finding.  Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  For all of these reasons, the 
Board finds not merit in the challenge to the adequacy of the 
July 2001 VA examination.  




ORDER

The veteran's application to reopen the claim for service 
connection for PTSD is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

